internal_revenue_service department of asury washington dc contact person telephone number in reference to op e ep t date date uniform issue list att'n legend corporation a subsidiary b buyer c_corporation d plan x dear this is in response to your request for a ruling dated date and supplemented by letters dated date and date submitted by your authorized representative conceming distributions from a plan described in sec_401 of the internal_revenue_code code your authorized representative submitted the following facts and representations in support of the requested ruling plan x is a defined contribution pension_plan qualified under code sec_401 a and 401_k_plan x includes a cash_or_deferred_arrangement coda as described in code sec_401 with employer matching_contributions and employer profit-sharing contributions plan x is a multiple_employer_plan within the meaning of code sec_413 corporation d sponsors plan x and plan x has been adopted by several employers including corporation a as a participating employer in plan x corporation a is an entity not treated as a single employer with corporation d under code sec_414 or sec_414 but has certain business relationships with corporation d subsidiary b a wholly owned subsidiary of corporation a was a participating employer in plan x until date on date corporation a sold all of its issued and outstanding_stock of subsidiary b to buyer c as a result of the sale subsidiary b became a direct wholly owned subsidiary of buyer c an unrelated corporation page effective date in connection with the above described sale by corporation a of subsidiary b to buyer c the status of subsidiary b as a participating employer in plan x was terminated by action of the board_of directors of subsidiary b however corporation a has continued to be a participating employer in plan x following the sale of subsidiary b to buyer c in plan x corporation a adopts amendments to plan x is a party to trust agreements entered into under plan x and maintains accounts on behalf of employees who have deferred vested accounts under plan x such accounts include employees of subsidiary b whose accounts are affected by the disposition of subsidiary b until such employees are determined eligible and elect to receive distributions of their accounts in its continuing capacity as a participating employer plan x provides generally for the distribution of a participant's vested account balance under the plan upon the disposition by corporation a of a subsidiary to an unrelated corporation which does not maintain the plan but only with respect to a participant who continues employment with the corporation acquiring such subsidiary plan x also provides that such distributions shalt be made in the form of a lump sum to the affected participants no later than the end of the second calendar_year after the calendar_year in which the sale occurred in accordance with this provision corporation a intends to make distributions to former employees of subsidiary b who continue employment with buyer c buyer c has not adopted or assumed plan x nor will it accept a transfer of assets or liabilities from plan x of the account balance of the employees of subsidiary b pursuant to an agreement buyer c’s employee_benefit_plan will accept direct rollovers of eligible rollover distributions of subsidiary b's employees’ account balances based on the foregoing facts and representations you have requested the following rulings that the disposition of subsidiary b by corporation a constituted the disposition of a subsidiary within the meaning of code sec_401 with respect to employees who continued employment with subsidiary b that the continued participation in and maintenance of plan x by corporation a satisfies the requirements of code sec_401 and sec_1 k -1 d i of the income_tax regulations that distributions from plan x of the entire balances to the credit of subsidiary b employees who have continued employment with subsidiary b following its disposition by corporation a may be made without adversely affecting the tax treatment of salary deferrals under plan x under code sec_402 provided that each distribution is a lump sum distribution within the meaning of code sec_401 that is made not later than the end of the second calendar_year after the calendar_year of such business disposition sec_401 of the code when read together with sec_401 k a iii and sec_1_401_k_-1 of the income_tax regulations provides in relevant part that amounts attributable to elective_deferrals may not be distributed from a cash_or_deferred_arrangement before the date of the sale_or_other_disposition by a corporation of such corporations interest in a subsidiary within the meaning of code page sec_409 but only with respect to an employee who continues employment with such subsidiary sec_401 of the code provides generally that the disposition will not meet the requirements of code sec_401 unless the transferor_corporation maintains the pian sec_1 k -i d of the income_tax regulations provides rules applicable to distributions upon the sale of assets sec_1_401_k_-1 of the regulations provides in relevant part that i the seller must maintain the plan and the purchaser may not maintain the plan after the disposition ii the employee receiving the distribution must continue employment with the purchaser of the assets iii the distribution must be in connection with the disposition of the subsidiary to an unrelated entity one that is not required to be aggregated with the seller under code sec_414 c m or after the sale_or_other_disposition sec_1 k -1 d of the regulations provides in part that a distribution may be made only if it is a lump sum distribution within the meaning of sec_402 of the code you have represented that subsidiary b has been operated as a wholly owned in this case corporation a sold to buyer c all the issued and subsidiary of corporation a outstanding_stock of subsidiary b you have represented that buyer c is a corporation unrelated to corporation a you have represented that in accordance with the terms of plan x the above described plan x distributions are being distributed as a lump sum distribution to former employees who continue employment with buyer c in accordance with the terms of plan x accordingly with respect to the first ruling we conclude that the stock acquisition of subsidiary b a wholly-owned subsidiary of corporation a resulted in a disposition of a subsidiary within the meaning of sec_401 of the code with respect to employees who continue employment with subsidiary b you have represented that corporation a has continued to be a participating employer in plan x and will maintain accounts on behalf of employees of subsidiary b who have deferred vested accounts under plan x buyer c will not maintain plan x accordingly with respect to the second ruling we have determined that in the described transaction corporation a maintains plan x as that term is used in code sec_401 and sec_1 k -1 d i of the regulation based on our determination in ruling requests one and two we conclude that distributions from plan x of the entire balances to the credit of subsidiary b employees who have continued employment with subsidiary b following its disposition by corporation a may be made without adversely affecting the tax treatment of salary deferrals under plan x under code sec_402 provided that each distribution is a lump sum distribution within the meaning of code sec_401 that is made not later than the end of the second calendar_year of such business disposition this ruting is based on the assumption that plan x continues to be qualified under sec_401 a of the code at all relevant times this ruling is also based on the assumption that any consent or election required under code sec_411 or sec_417 is obtained page this ruling is directed only to the taxpayer who requested it sec_61 k of the internal_revenue_code provides that it may not be used or cited by others as precedent a copy of this ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours l renin beocn frances v sloan chief employee_plans technical branch enclosures deleted copy of letter notice of intention to disclose copy of letter to authorized representative ct
